Citation Nr: 0732004	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-41 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision, lesion of bone, 
osteochondrosis, tibial tuberosities, left.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision, lesion of bone, 
osteochondrosis, tibial tuberosities, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran last underwent a VA rating 
examination for the disabilities on appeal in June 2003.  In 
written argument presented in April 2007, the veteran's 
representative essentially indicated that the veteran's knee 
disabilities had worsened since the June 2003 VA examination 
and argued that the veteran should be scheduled for another 
VA examination.  The Board also observes that the June 2003 
VA examination did not contain any clinical findings related 
to knee stability.

As the last rating examination was more than four years ago, 
and the veteran has essentially claimed the disability has 
worsened (and as the June 2003 VA examination lacks clinical 
findings pertaining to Diagnostic Code 5257 and its potential 
application in this case), the Board finds that the veteran 
should be afforded the appropriate VA examination to rate his 
knee disabilities.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected bilateral knee disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





